DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/09/2021 has been entered.  Claims 1-16 are pending in the application.

Drawings
The drawings are objected to because it appears Element 17 is pointing to different structure in Figure 7 than it is in Figure 9.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “201” has been used to designate both “bladeless fan” and “bladeless fan installation point”
Reference character “202” has been used to designate both “bladeless fan” and “bladeless fan installation point”
Reference character “203” has been used to designate both “bladeless fan” and “bladeless fan installation point”
Reference character “204” has been used to designate both “bladeless fan” and “bladeless fan installation point”
Reference character “205” has been used to designate both “fluid passes” and “bladeless fan installation point”
Reference character “17” has been used to designate both “bladeless fan” and “hollow tube”
Reference character “206” has been used to designate both “pass” and “bladeless fan installation point”
Reference character “16” has been used to designate both “fluid arrangement device” and “fluid sorting apparatus”
Reference character “2” has been used to designate “top bladeless fan”, “bladeless fan”, and “middle”
Reference character “1” has been used to designate “hollow tube”, “outer layer hollow tube”, and “inner layer hollow tube”
Reference character “3” has been used to designate “lower bladeless fan”, “top bladeless fan”, and “lower blade fan”
Reference character “4” has been used to designate “split tube” and “split pipe”
Reference character “8” has been used to designate “fluid intake form --from-- outer layer” and “outer layer (fluid) intake”
Reference character “9” has been used to designate “fluid release to inner layer” and “inner layer fluid release”
Reference character “10” has been used to designate “tallest”, “perimeter of area”, and “to --or possibly no description--”
Reference character “15” has been used to designate “end hollow tube” and “and/or --or possibly no description--”

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 19.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is grammatically confusing and is not idiomatic.  Because of this, the abstract is not considered to be concise.  Additionally, the abstract refers to purported merits of the invention.  Correction is required.  See MPEP § 608.01(b).  Examiner notes Applicant submitted an amended Abstract.  However, the amendments were not properly marked, still contain non-idiomatic language, and refers to purported merits of the invention.
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
the use of non-idiomatic language, which includes what appears to be literal translations from the original language
improper grammar, which includes incomplete sentences and incorrect word order
Some examples of the above include:
Page 3, Lines 24-25, the sentence “To place the hollow tube around the perimeter of the pipe in horizontal position at least one position;  this 
Page 4, Lines 4-6, the paragraph “The invention of two-layer hollow tubes can design the fan in the fluid pipe in three forms: 1. As a bladeless fan separate the components attached to the pipe. 2. As a bladeless fan attached to the tube. 3. The two hollow tubes melt to the one piece tube.”; this paragraph is incomplete and incomprehensible
It is noted Applicant only changed the few examples Examiner pointed out in the 06/09/2021 Non-Final Rejection.  Also noted in the 06/09/2021 Non-Final Rejection is those were only a few examples, and Applicant is required to review the entire specification and fix all of the problems which prevent the specification from being clear, concise, and idiomatic.  Again, the above are only a few examples, and not an exhaustive list; the entire disclosure needs to be reviewed and amended to reflect clear, concise, and idiomatic language

Claim Objections
Claims 1-16 are objected to because of the following informalities: 
The claims are also replete with terms which are not clear, concise and exact.
Claim 1, the preamble should read --A bladeless fan in a fluid pipe--
Claims 2-16, the preamble should read --The bladeless fan--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims “a single hollow tube attached to a fluid intake of the outer layer and a fluid release of the inner layer wherein fluid from a inner layer fluid release flow through the single hollow tube instead of the inner layer of two-layer hollow tube, and the outer layer fluid intake does not receive the fluid from the outer layer of the two-layer hollow tube, and receives the fluid from a split pipe that is not the single hollow tube”.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain the following:
(1) how the fluid from the inner layer fluid release can flow through the single hollow tube, but not the inner layer of the two-layer hollow tube

Regarding the first point above, the inner layer fluid release can be interpreted as any of the fluid release to inner layer Element 9, as shown in instant application Figure 4; the connection point between Elements 2 and 3, as shown in Figure 4; or the right side of Element 3, as shown in Figure 4.
If the inner layer fluid release is interpreted as the fluid release to inner layer Element 9, as shown in Figure 4, the fluid will flow through the inner layer of the two-layer hollow tube, since Element 9 is designed to feed the inner layer.
If the inner layer fluid release is interpreted as the connection point between Elements 2 and 3, as shown in Figure 4, the fluid will flow through the inner layer of the two-layer hollow tube, since the fluid flows from left to right during operation of the invention.
If the inner layer fluid release is interpreted as the right side of Element 3, as shown in Figure 4, the fluid will not flow through the single hollow tube, since the fluid flows from left to right during operation of the invention.
As described above, no reasonable interpretation of the inner layer fluid release meets the limitations of the claim.  As such, Applicant has failed to provide sufficient written description for the claimed invention.

Regarding the second point above, the outer layer fluid intake can be interpreted as any of the connection point between Elements 1 and 2 in instant application Figure 4; or the outer layer fluid intake Element 9, as shown in Figure 4.
If the outer layer fluid intake is interpreted as the connection point between Elements 1 and 2 in instant application Figure 4, then the outer layer fluid intake would not receive fluid from 
If the outer layer fluid intake is interpreted as Element 9 in instant application Figure 4, then the outer layer fluid intake receive fluid from the outer layer since the outer layer defines the outer layer fluid intake.
As described above, neither reasonable interpretation of the outer layer fluid intake meets the limitations of the claim.  As such, Applicant has failed to provide sufficient written description for the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must 
Some examples of indefinite language in the claims are discussed below. It should be noted due to the extent of indefinite language in the claims, this is not an exhaustive list, and Applicant should be careful to address all indefinite language in any amended claims.
As to Claim 1, the following indefinite language precludes examination of the claims:
The preamble, “A bladeless fan in a fluid pipe”, in Line 1, is indefinite.  The preamble appears to only be claiming a bladeless fan, so it is not clear if the fluid pipe is part of the invention, or not.  Additionally, none of the instant application figures appear to show the bladeless fan in a fluid pipe.  As such, it is not clear if the claimed invention entails just a bladeless fan or a system including a bladeless fan in a fluid pipe, making the preamble, and thus the entire claim, indefinite.
The limitation “a two-layer hollow tube divided into an outer layer and an inner layer such that a fluid intake from the outer layer and a fluid release to the inner layer places the two-layer hollow tube around a perimeter of the pipe in a horizontal position”, in Lines 2-4, is indefinite for the following reasons.
The preamble states the bladeless fan is in a pipe, but the limitation claims the two-layer hollow tube, which comprises the bladeless fan, is around a perimeter of the pipe.  As such, it is not clear if the bladeless fan is in a pipe or the pipe is within the bladeless fan.
As described above, it is not clear if the pipe is part of the bladeless fan or an attached component, making the scope of the limitation unclear.
It is not clear how the placement of the two-layer hollow tube around a perimeter of the pipe places the fluid intake into a horizontal position, or what position constitutes a horizontal position.  The fluid intake from the outer layer (8) and the fluid release to the inner layer (9) are shown as empty volumes in the instant application figures.  Therefore, it is not clear how the 
Lastly, it is not clear what constitutes the inner and outer layers.  The limitation is written as though the inner and outer layers are volumes which allow for fluid movement.  This is based on the language which defines a fluid intake from the outer layer and a fluid release to the inner layer.  However, instant application specification Page 2, Line 18, describes the inner layer as a pipe, and Lines 19-21, alludes to the outer layer also being a pipe.  For the purpose of examination, the inner and outer layers will be considered pipes which create inner and outer volumetric spaces when connected to each other, where the inner layer is within the outer layer.
The limitation “a single hollow tube attached to a fluid intake of the outer layer and a fluid release of the inner layer wherein fluid from a inner layer fluid release flow through the single hollow tube instead of the inner layer of two-layer hollow tube, and the outer layer fluid intake does not receive the fluid from the outer layer of the two-layer hollow tube, and receives the fluid from a split pipe that is not the single hollow tube”, in Lines 7-12, is indefinite for the following reasons.
It is not clear what constitutes the fluid intake of the outer layer.  It is also not clear if the fluid intake of the outer layer is the same structure as the fluid intake from the outer layer, defined in Line 3.  The only designation for a fluid intake is Element 8.  Element 8 is shown as a volumetric space between the inner layer tube and the outer layer tube.  This cannot be the fluid intake of the outer layer, since the limitation further specifies the outer layer fluid intake does not receive the fluid from the outer layer.  For the purpose of examination, the fluid intake of the outer layer will be interpreted as different structure than the fluid intake from the outer layer, and the fluid intake of the outer layer will be interpreted as the side of the outer layer tube in contact with the single hollow tube, where fluid moves from the single hollow tube into the outer layer tube via the fluid intake of the outer layer.

It is not clear if “the outer layer fluid intake”, in Lines 9-10, is the fluid intake from the outer layer, in Line 3, or the fluid intake of the outer layer, in Line 7.  It is not clear how to interpret the outer layer fluid intake.  Line 10 further states the outer layer fluid intake does not receive fluid from the outer layer pipe of the two-layer hollow tube, and the intake from the outer layer, in Line 3, is designed to receive fluid from the outer layer pipe, as shown in Figure 4.  Lines 11-12 further states the outer layer fluid intake receives fluid from a split pipe.  The split pipe is defined as Element 4 in the instant application specification and shown as fluidly connected and fluidly feeding the fluid intake from the outer layer 9 in Figure 4.  As such, the limitation defines the outer layer fluid intake as both requiring to be fluidly in communication with the outer layer, and cannot be in fluid communication with the outer layer.
Lastly, the entire claim is full of grammatical errors, incomplete phrases or statements, and non-idiomatic language.
As to Claim 2, the limitation “a welded pipe is positioned at a fluid outlet of the inner layer by spacing it periodically, where a fluid intake point from the outer layer and the fluid 
The entire limitation is full of grammatical errors, incomplete phrases or statements, and non-idiomatic language.
It is not clear what structure constitutes “a fluid outlet”.  The instant application specification only mentions the fluid outlet on Page 3, Line 26, but does not provide any more details.  When considered in view of the 112(a) and 112(b) rejections above, it is not clear where to interpret the fluid outlet in combination with the structure described in Claim 1.
It is not clear how to space a singular welded pipe periodically.  First, it is not clear from what structure the welded pipe is being spaced from, since no relationship has been provided.  Second, one of ordinary skill in the art would conclude “a welded pipe” is a singular welded pipe, so can only be spaced from a reference structure one time.  Using the term periodically, implies multiple welded pipes are being spaced.  Last, it is not clear how to apply the term “periodically” within the art.  For instance, the term can mean the welding pipe is periodically spaced at regular intervals.  However, it is not clear how to determine those intervals.  The term can also mean the welded pipe is periodically spaced at irregular intervals.  Again, it is not clear how those intervals are determined.
It is not clear what structure constitutes “the fluid intake point”.  The instant application specification only mentions the fluid intake point on Page 4, Line 1, but does not provide any more details.  When considered in view of the 112(a) and 112(b) rejections above, it is not clear where to interpret the fluid intake point in combination with the structure described in Claim 1.
The limitation “a fluid intake point from the outer layer and the fluid release to the inner layer at the hollow tube around the perimeter of the pipe” is an incomplete phrase or statement and is grammatically confusing, preventing any reasonable interpretation of the limitation.  It is also not clear if the fluid release is the fluid release in Claim 1, Line 3, or the fluid release in Claim 1, Lines 7-8, or the fluid release in Claim 1, at the end of Line 8.
Claims 3-16 also contain similar indefinite issues which must be addressed.

Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive.
Regarding the Specification Objections, Applicant argues they addressed all of the prior issues.  As noted above, Applicant only addressed the examples provided by Examiner in the 06/09/2021 Non-Final Rejection.  Applicant must review the entire specification and fix all of the problems which prevent the specification from being clear, concise, and idiomatic.
Regarding the Claim Objections, Applicant addressed some of the claim objections, but not all of the objections.  These objections must be addressed to overcome the objections.
Regarding the 112 rejections, Applicant’s amendments to the claims required including new 112(a) - written description rejections, as well as new 112(b) - indefiniteness rejections.  Applicant must address these rejections for all of the claims to overcome the rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746